Title: From John Adams to Rufus King, 23 December 1785
From: Adams, John
To: King, Rufus


     
      Sir
      Grosvenor Square Decr 23. 1785
     
     I am much obliged to you for your kind Letter of the 2d. of November, and hope that a Correspondence So agreably begun may be prosecuted, to the Benefit of the Country We have the Honour to serve. Although I may be not personally known to you, the Character uniformly given of your Talents, Application, and publick Spirit, leave me no room to doubt, that I Shall derive much necessary Information from your Letters, and if I am not always able to make an

equivalent return, you will charge the Ballance in your Favour to the Publick.
     Your Letter has given me great Light, and opened a field to view, of the highest Importance for me to look into.—
     You will be amused I doubt not with Letters from this Country, which will hold up a Probability of a Treaty.— political Lies enough appear in the News Papers of my frequent Audiences of the King, of my Visits to Windsor, and of even the Prince of Wales’s Suppers at my house, to make me suspect that Such Allurements will be held out in America. These Paragraphs are made for the Stock Exchange, and are fabricated by ministerial Brokers as I suppose, without the least foundation.
     There is indeed a Stir at present among some of the Merchants, occasioned by an Application of Lord Carmarthen to four Houses, for their Advice. But it is not the Intention of Ministers to make a Treaty, and my Proposal will be answered by an Act of Parliament, not however before the Spring. It is their Design, to regulate the Trade for themselves and they think themselves so necessary to Us, that We shall Submit to what they shall think proper to do.—
     If the United States could Act with Unanimity And Spirit, it would be as much for our Advantage perhaps to remain unbound as to theirs and more. If the Eight States you Speak of, should pursue the Plan you mention, and the other five should only lay on heavy Duties upon British Tonnage and prohibit British ships from importing any Thing but the Productions of Great Britain this might answer. This would cutt off Hemp and Duck, Silesia Linnens, Irish Linnens and all East India Goods, and make this Country tingle in every vein.— Irish Productions should be carefully distinguished and confined to Irish Bottoms, or American. This is a great Point for immense quantities of Irish Linnens go now to America in British Bottoms.
     Joseph Brant, was Yesterday at the Drawing Room the Ministerial Runners give out, that he is come to demand Compensation for the Indian hunting Ground ceded by the English at the Peace to the United States, and to get something for himself.—as half pay as a Colonel.
     The inclosed Arrets of France, please to inclose to Mr Gerry or if you want them in Congress I must beg you to write him an Account of them.
     I hope sir to hear often from you and with the Freedom which

becomes a Correspondence between Persons whose Aims are for the publick Good, and I pray you to consider me as your Friend & humble servt
     
      John Adams
     
    